IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                              Assigned on Briefs November 5, 2002

                       STATE OF TENNESSEE v. BETSY DOWDY

                    Direct Appeal from the Criminal Court for Shelby County
                     Nos. 97-01130, 97-01135   James C. Beasley, Jr., Judge



                     No. W2001-03104-CCA-R3-CD - Filed February 18, 2003


On September 20, 1999, the Defendant pled guilty to theft of property valued over $1000 and to
attempted aggravated robbery. The trial court sentenced the Defendant to two years for the theft
conviction and to six years for the aggravated robbery conviction. The trial court suspended both
sentences and placed the Defendant on six years’ probation. On June 24, 2001, the Defendant was
arrested for theft of property valued over $500. Based on the arrest, the trial court revoked the
Defendant’s probation. The Defendant now appeals, arguing that the trial court erred by revoking
her probation. Finding no error, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
NORMA MCGEE OGLE , J., joined.

Brett B. Stein, Memphis, Tennessee, for the appellant, Betsy Dowdy.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Michael S. Davis, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                                  OPINION

                                      I. FACTUAL BACKGROUND

       The following evidence was presented at the Defendant’s probation revocation hearing:
Katherine Phillips testified that she was employed by the Tennessee Board of Probation and Parole.
She stated that the Defendant, Betsy Dowdy, 1 was on probation for theft of property valued over


        1
         The Defendant was indicted as “Betsy Dowdy.” Although her name appears in various parts of the technical
record and transcript as “Bessie Dowdy,” it is the custom of this Court to use the name set forth in the charging
                                                                                                    (continued...)
$1,000 and for aggravated robbery. Phillips testified that on October 11, 2001, she swore out a
warrant against the Defendant based on the Defendant’s arrest on June 24, 2001 for theft of property
valued over $500. She stated that the Defendant had reported as instructed and that she had not
tested positive for any drugs.

        Colles Webb testified that he was a Loss Prevention Officer at J. C. Penney at Raleigh
Springs Mall in Shelby County. He recalled that on April 5, 2001, he observed three adult females
and a juvenile female “putting items in a bag in a basket.” Webb testified that the Defendant
approached a cashier and asked if anyone had turned in some lost keys. Webb stated that when the
cashier told the Defendant that no keys had been found, the Defendant exited the door. He recalled
that the juvenile who was pushing the shopping cart full of merchandise tried to follow the
Defendant, but was apprehended by security. Webb testified that the Defendant and the other two
adult females “took off running,” got into a mini-van with the lights off, and drove backwards
through the parking lot. Webb testified that he identified the Defendant in a photographic line-up
as one of the individuals who had taken merchandise from J. C. Penney. He stated that the juvenile
had merchandise valued at $588.14 in her bag. Webb identified the Defendant in court as one of the
females who ran to the van.

         On cross-examination, Webb testified that he was not wearing a uniform on the day that he
witnessed the Defendant shoplifting. He recalled that the Defendant and the other females began
collecting items around 7:00 p.m. Webb stated that he and another officer, Shannon Williams,
witnessed the four females enter the store. He testified that a third officer, Derrick Albright, was
involved in the case and that all three officers discussed the activities of the group via radio. Webb
testified that the three officers walked to different locations in the store to watch the group of
women. He acknowledged that the women were not in sight the entire time that they were inside the
store. Webb testified that once the women were upstairs, they began loading a black plastic bag that
was in a shopping cart. He stated that the women continued to pick up items for about an hour and
a half. Webb reported that there was no video surveillance of the women. He testified that the
women took shoes, socks, purses, shirts, jeans, slacks, pantsuits, boys’ suits, shorts, and shirts.
Webb testified that the women continually looked to see if anyone was watching them. He testified
that after the women loaded the items into the bag, they walked past the cashiers and then ran to the
mini-van. Webb testified that the officers were able to detain Sabrina Dowdy, who was pushing the
cart containing the merchandise.

        Webb stated that he was unable to get a license number from the mini-van because it was
dark outside. He testified that after they apprehended the juvenile, they called the Memphis Police
Department. Webb recalled that the police questioned the juvenile to find out the identities of the
other women. He testified that two or three months after the incident, he identified the Defendant
in a photographic line-up. Webb stated that the juvenile was the Defendant’s niece.



         1
         (...continued)
instrument, so we will refer to the Defendant as “B etsy Dowd y” throu ghout this opinion and in ou r judgment.

                                                         -2-
         Samantha Dowdy, the Defendant’s daughter, testified that she went with her mother to
Raleigh Springs Mall on April 5, 2001 because her mother wanted to buy a new purse. Dowdy
reported that her mother drove a white mini-van and that they arrived at the mall about 6:50 p.m.
She stated that her cousin, Chaquita Townsend, also went with them to the mall. Dowdy recalled
that they went to J. C. Penney at about 7:00 p.m., where they browsed and “looked around.” Dowdy
testified that her mother purchased a pair of panties and a purse at J. C. Penney. She stated that she
stood in the cashier line with her mother and saw her mother pay for the merchandise. She testified
that the cashier gave her mother a receipt for the purchase. Dowdy testified that Townsend left
before the Defendant made the purchase.

        On cross-examination, Dowdy testified that her cousin, Sabrina Dowdy, did not go to the
mall with her and the Defendant. However, she testified that she had seen Sabrina Dowdy in the
store with some friends. Dowdy denied that her mother shoplifted from the store. She stated that
she did not know if Sabrina Dowdy implicated the Defendant.

        Chaquita Townsend testified that the Defendant is her aunt and that Samantha Dowdy is her
cousin. She testified that Sabrina Dowdy is her eleven-year-old sister. Townsend stated that she and
her daughter, Trinia White, went to Raleigh Springs Mall with the Defendant and Samantha Dowdy
on April 5, 2001. She testified that she and her daughter left the Defendant and went to the
children’s section. Townsend recalled that she and her daughter were in the line to make a purchase
when she saw the Defendant again. She testified that she asked the Defendant if she was ready to
leave, and the Defendant replied affirmatively. Townsend stated that the Defendant then “went back
and got a purse.” She acknowledged that she did not actually see the Defendant buy the purse. She
stated that while at the store, nobody accused the Defendant of shoplifting. Townsend estimated that
they left J. C. Penney around 8:50 p.m. Townsend reported that when they all got into the car to
leave, the Defendant had a receipt in her hand. Townsend testified that the Defendant took her and
her daughter home.

         On cross-examination, Townsend testified that her sister, Sabrina Townsend, was not with
her when she went to the mall and that Sabrina Townsend lied about the Defendant’s stealing from
J. C. Penney. She also testified that Webb was lying about seeing the Defendant stealing. She stated
that the Defendant drove a white Mitsubishi mini-van. On re-direct examination, Townsend testified
that she was not accused of shoplifting from J. C. Penney. She stated that her sister, Sabrina, is
mentally retarded and takes “special classes.” Townsend testified that Sabrina Townsend was there
with some kids on April 5, 2001.

         The Defendant testified that on April 5, 2001, she went to the mall with her daughter,
Samantha Dowdy; her niece, Chaquita Townsend; and Townsend’s daughter, Trinia. She recalled
that they arrived at the mall around 6:45 p.m. The Defendant stated that she went to the mall to
purchase a purse, a hat, and some undergarments. She testified that she put the items in a shopping
cart, stood in the cashier line, and paid for the items. The Defendant identified in court a receipt
showing purchases of underwear, a straw hat, and a crocheted hat bag from J. C. Penney. She stated
that the time on the receipt was 8:53 p.m. The Defendant testified that after making the purchase,


                                                 -3-
she left the store at approximately 8:55 p.m. She stated that Chaquita Townsend and her daughter,
Trinia, were already in the vehicle when the Defendant and Samantha Dowdy left J. C. Penney.

        The Defendant testified that while she was in J. C. Penney, nobody accused her of
shoplifting. She stated that when she left the store, she walked past Colles Webb. The Defendant
acknowledged asking the cashier about her house keys. She stated that the cashier “called upstairs”
and then told the Defendant that nobody had reported finding keys. The Defendant testified that the
police arrested her on or about June 22, 2001.

         On cross-examination, the Defendant testified that she was on probation for theft and
attempted robbery. She acknowledged that she had “four or five, six maybe” previous thefts on her
record. The Defendant stated that “sometimes” she was innocent of the charges. She stated that she
saw her niece, Sabrina Dowdy, with some of her friends at the mall on April 5, 2001. The Defendant
testified that Webb lied about seeing her shoplift from J. C. Penney. She denied taking $588 worth
of merchandise, and she denied running to her van. When asked why Sabrina Dowdy told police that
the Defendant had shoplifted from the store, the Defendant stated, “That’s a retarded child we’re
dealing with.” On re-direct examination, the Defendant testified that Sabrina Dowdy had had mental
problems all of her life.

                                           II. ANALYSIS

        We begin our analysis with several well-settled principles of law pertaining to the revocation
of a probated sentence. When a trial court determines by a preponderance of the evidence that a
probationer has violated the conditions of his or her probation, the trial court has the authority to
revoke probation. Tenn. Code Ann. § 40-35-311(e). Once the trial court makes such a finding, it
is vested with the statutory authority to “revoke the probation and suspension of sentence and cause
the defendant to commence the execution of the judgment as originally entered . . . .” Id. When
probation is revoked, “the original judgment so rendered by the trial judge shall be in full force and
effect from the date of the revocation of such suspension . . . .” Id. § 40-35-310.

         The Defendant argues that insufficient evidence was presented that she violated her
probation. The decision to revoke probation is in the sound discretion of the trial judge. State v.
Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). The judgment of the trial court to revoke
probation will be upheld on appeal unless there has been an abuse of discretion. State v. Harkins,
811 S.W.2d 79, 82 (Tenn. 1991). To find an abuse of discretion in a probation revocation case, the
record must be void of any substantial evidence that would support the trial court’s decision that a
violation of the conditions of probation occurred. Id.; State v. Grear, 568 S.W.2d 285, 286 (Tenn.
1978); State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980). Proof of a probation violation
is sufficient if it allows the trial court to make a conscientious and intelligent judgment. State v.
Milton, 673 S.W.2d 555, 557 (Tenn. Crim. App. 1984).

       We conclude that sufficient evidence was presented that the Defendant violated her
probation. Colles Webb testified that he witnessed the Defendant and three other females take an


                                                 -4-
array of items from the store and place them in a bag. He testified that he saw the Defendant attempt
to leave the store with the items. Webb stated that the Defendant left her ten-year-old niece in the
store with the items, ran to her mini-van, and drove in reverse out of the parking lot. The trial court
noted that security officer Webb picked out the same person in a photographic line-up that the niece
identified as the person who told her to steal. The trial court stated that there was “no basis for the
officer’s credibility to be in question.” The trial court also stated that it did not find the Defendant’s
testimony to be very credible. Thus, we conclude that the trial court did not abuse its discretion by
revoking the Defendant’s probation.

        Based on the foregoing reasons, we AFFIRM the judgments of the trial court.


                                                         ___________________________________
                                                         ROBERT W. WEDEMEYER, JUDGE




                                                   -5-